         Case 1:19-cv-12342-ADB Document 10 Filed 01/07/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



 Soeun KIM,
         Petitioner,                                  SECOND MOTION FOR EXTENSION OF TIME
 v.
 Christopher J. DONELAN, in his official              NO. 19 CV 12342-ADB
 capacity as Franklin County Sheriff,
         Respondent.

       Petitioner Soeun Kim (“Mr. Kim”), by and through undersigned counsel, moves this

Court for an order to extend the time to file a response to Respondent’s Response to Petitioner’s

Writ of Habeas Corpus and Respondent’s Motion to Dismiss. In support, Petitioner shows the

following:

       1. On November 13, 2019, Mr. Kim filed a petition for the writ of habeas corpus.

       2. On December 12, 2019, Defendants filed a response and a motion to dismiss.

       3. Also on December 12, 2019, Mr. Kim’s U.S. Citizen wife, Theresa St. Pierre Kim,

             filed an I-130 petition for Mr. Kim, according him immediate relative status.

       4. Accordingly, Mr. Kim is now a class member of the Calderon Jimenez v. McAleenan

             class action lawsuit in Massachusetts.

       5. On December 20, 2019, Mr. Kim, through Calderon class counsel, filed a Motion for

             Immediate Interim Release and a Motion for Order to Show Cause.

       6. On December 23, 2019, Judge Wolf issued an order directing the Calderon

             Defendants to report by December 24, 2019 either Mr. Kim’s release from detention

             pending the resolution of the issues in his Motion for Order to Show Cause or to

             respond to Mr. Kim’s Motion for Immediate Interim Release.

                                                  1
         Case 1:19-cv-12342-ADB Document 10 Filed 01/07/20 Page 2 of 3



       7. On December 24, 2019, Judge Wolf ordered ICE to release Mr. Kim and vacated the

           order for a stay of removal. The temporary restraining order is in place until January

           8, 2020 with the possibility of extension to January 17, 2020.

       8. On December 24, 2019, ICE released Mr. Kim and scheduled a next check in for

           January 15, 2020.

       9. On December 26, 2019, Mr. Kim filed a motion for extension of time in this case.

       10. On January 2, 2020, this Court granted Mr. Kim’s motion for an extension of time to

           January 7, 2020.

       11. Mr. Kim, through his counsel in the Calderon case, is currently negotiating a

           settlement, including with respect to a resolution of this case.

       12. The time for filing Mr. Kim’s response to Defendant’s Motion to Dismiss has not yet

           expired.

       13. This motion is not being made for the purpose of delay, but rather to allow counsel

           additional time to resolve this case.

       14. Counsel for Respondent does not oppose this motion.

       THEREFORE, Petitioner respectfully requests the Court for an order extending the time

to file a response January 14, 2020.

Dated: January 7, 2020
Boston, MA
                                                       Respectfully submitted,
                                                       /s/ Bethany Y. Li_________________
                                                       Bethany Y. Li, BBO # 673383
                                                       Yun Tang, Law Graduate
                                                       Greater Boston Legal Services
                                                       197 Friend Street
                                                       Boston, MA 02114
                                                       (617) 603-1532
                                                       BLi@gbls.org


                                                   2
         Case 1:19-cv-12342-ADB Document 10 Filed 01/07/20 Page 3 of 3




CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing was served upon each party, via their attorney
of record, via the ECF system on January 7, 2020.

/s/ Bethany Y. Li
_________________________________
Bethany Y. Li




                                                 3
